Exhibit 99.1 LANTRONIX REPORTS RESULTS FOR THE FIRST FISCAL QUARTER ENDED SEPTEMBER 30, NET REVENUES GROW BY 9 PERCENT IRVINE, Calif., October 29, 2008 Lantronix, Inc. (Nasdaq: LTRX), a leading provider of secure, remote device networking and data center management technologies, today announced financial results for the first fiscal quarter ended September 30, Highlights for the First Fiscal Quarter ended September 30, 2008 · Net revenues were $14.2 million for the first fiscal quarter of 2009, an increase of 9%,compared to $13.1 million for the first fiscal quarter of 2008; · Device networking net revenues were $13.5 million for the first fiscal quarter of 2009, an increase of 15%, compared to $11.8 million for the first fiscal quarter of 2008; · Operating expenses were $7.3 million for the first fiscal quarter of 2009, a decrease of 9%, compared to $8.1 million for the first fiscal quarter of 2008; · Net income of $184,000 for the first fiscal quarter of 2009, compared to a net loss of ($1.7) million for the first fiscal quarter of 2008; · Non-GAAP net income of $1.3 million for the first fiscal quarter of 2009, compared to a non-GAAP net loss of ($1.1) million for the first fiscal quarter of 2008. “During our last earnings call we stated our commitment to be more responsive to our customers, drive profitability, and generate positive cash flows,” said Jerry Chase, President and CEO.“We also stated that with an improved financial situation, we would be able to focus our efforts on improving and expanding our product lines, and accelerating our growth and profitability.For the first fiscal quarter of 2009, we are pleased to report positive progress toward our revenue, profitability and cash flow goals.” Financial Results for the First Fiscal Quarter ended September 30, 2008 Net revenue was $14.2 million for the first fiscal quarter of 2009 compared to $13.1 million for the first fiscal quarter of 2008. Net revenue for the first fiscal quarter of 2009 included approximately $253,000 for a last-time purchase of one of our device networking products and approximately $213,000 for license revenues for one of our non-core products. GAAP net income was $184,000, or $0.00 per share, for the first fiscal quarter of 2009 compared to a GAAP net loss of ($1.7) million, or ($0.03) per share, for the first fiscal quarter of 2008. GAAP net income for the first fiscal quarter of 2009 included a restructuring charge of $593,000.The GAAP net loss for the first fiscal quarter of 2008 included expenses totaling approximately $1.0 million related to the departure ofthe Company'sformer president and chief executive officer and other former employees, expenses associated with the executive search for a permanent CEO, and $121,000 for a value added tax (VAT) liability in connection with an audit of a foreign subsidiary. - more - Page2of 8 Non-GAAP net income computed with the adjustments to GAAP reporting as set forth in the attached reconciliation was $1.3 million for the first fiscal quarter of 2009 compared to non-GAAP net loss of ($1.1) million for the first fiscal quarter of Net revenue for the Americas region was $8.4 million for the first fiscal quarter of 2009, an increase of 6%, compared to $7.9 million for the first fiscal quarter of 2008. Net revenue for the EMEA region was $3.8 million for the first fiscal quarter of 2009, an increase of 13%, compared to $3.4 million for the first fiscal quarter of 2008. Net revenue for the Asia Pacific region was $2.0 million for the first fiscal quarter of 2009, an increase of 14%, compared to $1.7 million for the first fiscal quarter of 2008. As a percentage of net revenues, the Americas, EMEA and Asia Pacific regions were 59%, 27% and 14%, respectively, for the first fiscal quarter of 2009 compared to 61%, 26% and 13%, respectively, for the first fiscal quarter of 2008. Gross profit margin was 52.9% for the first fiscal quarter of 2009, compared to 49.3% for the first fiscal quarter of 2008. The increase in gross profit margin percent was primarily attributable to increased absorption of manufacturing overhead costs as a result of higher net revenue and lower manufacturing costs, lower inventory reserve costs, and an increase in license revenue. Selling, general and administrative expense was $5.2 million for the first fiscal quarter of 2009 compared to $6.3 million for the first fiscal quarter of 2008.The first fiscal quarter of 2008 included expenses totaling approximately $880,000 related to the departure ofthe Company'sformer president and chief executive officer and other former employees, expenses associated with the executive search for a permanent CEO, and $121,000 for a VAT liability in connection with an audit of a foreign subsidiary. Research and development expense was $1.5 million for the first fiscal quarter of 2009 compared to $1.8 million for the first fiscal quarter of 2008. The first fiscal quarter of 2008 included expenses totaling approximately $120,000 related to the departure ofthe former VP of Engineering. Total operating expenses were $7.3 million for the first fiscal quarter of 2009 compared to $8.1 million for the first fiscal quarter of 2008. Operating expenses for the first fiscal quarter of 2009 included a restructuring charge of $593,000. Total operating expenses for the first fiscal quarter of 2008 included expenses totaling approximately $1.0 million related to the departure ofthe Company'sformer president and chief executive officer and other former employees, expenses associated with the executive search for a permanent CEO, and $121,000 for a VAT liability in connection with an audit of a foreign subsidiary. Page3 of 8 Balance Sheet Highlights Cash and cash equivalents were $8.2 million as of September 30, 2008, an increase of $783,000 compared to $7.4 million as of June 30, 2008. Accounts receivable, net, were $2.9 million as of September 30, 2008, a decrease of $1.3 million compared to $4.2 million as of June 30, 2008. Inventories, net, were $8.1 million as of September 30, 2008, compared to $8.0 million as of June 30, 2008. Accounts payable were $6.4 million as of September 30, 2008, a decrease of $1.3 million compared to $7.7 million as of June 30, 2008. In August 2008, the Company entered into an amendment to its Line of Credit, which provides for a three-year $2.0 million Term Loan and a two-year $3.0 million Revolving Credit Facility. The Term Loan was funded on August 26, 2008. The addition of the Term Loan allows the Company to be more timely with our supply chain partners. This is an integral part of an ongoing initiative to optimize our supply chain with regards to cost, quality, and timeliness. Working capital was $7.4 million as of September 30, 2008, an increase of $1.7 million compared to $5.7 million as of June 30, 2008. NASDAQ Listing Compliance On October 16, 2008, NASDAQ filed an immediately effective rule change with the Securities and Exchange Commission, providing that companies will not be cited for any new concerns related to bid price or market value of publicly held share deficiencies. The prior rules will be reinstated on Monday, January 19, 2009. As a result of the suspension, all companies presently in the compliance process, including Lantronix, will remain at that same stage of the process. The NASDAQ letter has no effect on the listing of the Common Stock at this time. If the Company is not able to demonstrate compliance with the Rule by March 26, 2009 Lantronix will be notified that its common stock will be delisted. At that time, the Company may appeal the determination to delist its common stock. Discussion of Non-GAAP Financial Measures Non-GAAP net income (loss) consists of net income (loss) excluding share-based compensation, depreciation and amortization, litigation settlement, interest income (expense), other income (expense), income tax provision (benefit) and restructuring charges, as well as charges and gains that are driven primarily by discrete events that management does not consider to be directly related to the company's core operating performance. Page4of 8 Lantronix believes that the presentation of non-GAAP net income (loss) provides important supplemental information to management and investors regarding financial and business trends relating to the company's financial condition and results of operations. The non-GAAP financial measures disclosed by the Company should not be considered a substitute for, or superior to, financial measures calculated in accordance with GAAP, and the financial results calculated in accordance with GAAP and reconciliations to those financial statements should be carefully evaluated. The non-GAAP financial measures used by the Company may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. The Company has provided reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures. Conference Call and Webcast Management will conduct a conference call with simultaneous webcast on Wednesday, October 29, 2008 at 5:00 p.m. Eastern time. President and Chief Executive Officer Jerry Chase and Chief Financial Officer Reagan Sakai will be on the call to discuss the first fiscal quarter results and answer questions. Interested parties may participate in the live conference call by dialing 800-901-5226 (International dial-in 617-786-4513) and entering passcode 31406106, prior to the initiation of the call. The live webcast of the conference call may be accessed by visiting About Us: Investor Relations: Presentations at the Lantronix web site at http://www.lantronix.com. A telephonic replay of the conference call will be available through November 29, 2008 by dialing 888-286-8010 (international dial-in 617-801-6888) and entering passcode 73125603. The webcast will be archived on the Company's web site for twelve months. About
